Adams, Ch. J.
This court cannot take jurisdiction of a case, unless our jurisdiction appears affirmatively from the record. Where cases are submitted upon an abstract, we assume that the abstract shows the whole record so far as it *753is material. If the abstract does not show that we have jurisdiction, we can do nothing but dismiss the case.
The abstract before us does not show that an appeal was taken. This it should show. (Rule of court 98.) We have no jurisdiction of the case except upon appeal. It is true that the appellee appears, but appearance does not confer jurisdiction upon an appellate court. In the absence of an appeal, the appellate court lacks more than jurisdiction of the person of the appellee.
It is true also that the appellee does not in this case raise a question of a want of jurisdiction. But a court should see to it of its own motion that the case is one of which it appears to have jurisdiction.
We think that the appeal must be Dismissed.